Citation Nr: 1418484	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a liver disease.

2. Entitlement to service connection for a liver disease.

3. Entitlement to service connection for a skin condition.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to April 1972.  He received the Combat Action Ribbon for his participation in combat activities in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a liver disease.  It also denied his claims of service connection for a skin condition and PTSD.

In May 2012, the Veteran presented testimony at a Board hearing before the undersigned at the RO.  A transcript is of record.

The issues of entitlement to service connection for a liver disease and entitlement to service connection for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In an August 1994 rating decision, the RO denied the Veteran's claim of service connection for a liver disease.  The Veteran filed a notice of disagreement and the RO issued a statement of the case in March 1995.  However, the Veteran failed to file a substantive appeal; no new and material evidence was received during the appeal period and the appeal was closed.

2.  The evidence received since the RO's August 1994 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection for tinnitus, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran has diagnosed PTSD as a result of combat stressors.


CONCLUSIONS OF LAW

1. The August 1994 rating decision which denied the Veteran's claim of entitlement to service connection for a liver disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The evidence received subsequent to the August 1994 rating decision is new and material; and the claim of service connection for a liver disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service-connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence-Claim to Reopen

In August 1994, the RO denied service connection for a liver disease.  At the time of the rating decision, the evidence of record consisted of service treatment records and a VA examination.  The claim was previously denied because the disease was determined to be a constitutional or developmental abnormality which was present at birth and/or would have developed with or without entry into military service.

The Veteran was notified of this decision and of his procedural rights by letter in September 1994.  He filed a notice of disagreement and the RO issued a statement of the case in March 1995.  However, the Veteran failed to file a substantive appeal; no new and material evidence was received during the appeal period and the appeal was closed.  Thus, the August 1994 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the August 1994 rating decision includes statements and testimony from the Veteran regarding his liver disease.  This evidence is new as it was not part of the record at the time of the August 1994 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim because it provides a more complete picture concerning the circumstances surrounding the onset and etiology of his claimed disease.  Therefore, the evidence is new and material, and the claim is reopened.

II. Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If veteran "engaged in combat with the enemy," and a diagnosis of PTSD is based on a combat stressor, then a veteran's statements alone are enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that he developed PTSD as a result of several stressful incidents during active service in the Republic of Vietnam.  Specifically, he noted periods of combat, his occupation as a corpsman in Vietnam and witnessing traumatic events, including the deaths of servicemen.

The Veteran's DD Form 214 listed his military occupational specialty (MOS) as a medical assistant.  It also notes that he received the Combat Action Ribbon for his service in Vietnam.  In light of the Veteran's statements and the official records indicating exposure to combat in service, the Board concedes that the in-service stressors occurred.  38 U.S.C.A. § 1154(b).

The remaining questions to be addressed are whether the Veteran has a diagnosis of PTSD and whether it is related to military service.

There is conflicting evidence as to whether the Veteran has a current diagnosis of PTSD. 

A VA PTSD screening conducted in September 2007 was negative for PTSD.  The Veteran denied having nightmares, being constantly on guard, watchful or easily startled.  He also denied feeling numb or detached from others, activities or his surroundings.

The Veteran was afforded a VA examination in March 2010.  The examiner found that the Veteran met the stressor criterion for PTSD based upon his statements regarding service in Vietnam and his receipt of the Combat Action Ribbon.  However, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that upon examination, the Veteran denied the presence of PTSD symptoms until after his visit to the Vietnam Memorial in March 2010.  Additionally, the examiner determined that his report of historical information was not indicative of clinically significant impairments.  In this regard, the examiner noted that the Veteran reported being happily married for 30 plus years, having 30 years of successful employment, actively parenting two children, and had positive familial relationships.  The Veteran reported a continued pattern of social engagement consistent with pre-service levels so it was difficult to attribute social isolation to residual traumatic exposure.

The examiner noted the onset of depressive symptoms in 2006 or 2007 surrounding the development of chronic medical impairments which resulted in the Veteran being forced to medically retire.  The examiner diagnosed mood disorder due to general medical conditions not related to military service.

Records provided by a Vet Center dated in May 2012 indicate symptoms found to be consistent with PTSD including nightmares, intrusive thoughts about combat experience, irritability, social withdrawal, emotional numbing, hyperarousal and hypervigilance.  The treating therapist noted several military stressors.  The records also note that the Veteran had avoided processing and talking about his experiences in Vietnam which caused his negative reaction when visiting the Vietnam Memorial.  The treating therapist diagnosed PTSD resulting from trauma in Vietnam.

The Board finds that the evidence is at least in equipoise as whether the Veteran has PTSD as a result of military service.  In this regard, the Veteran has reported many stressors related to military service, there is a current diagnosis of PTSD and an opinion attributing PTSD to trauma in Vietnam.

Resolving reasonable doubt in the Veteran's favor; the criteria for service connection for PTSD have been met.  As such, service connection for PTSD is granted.  38 C.F.R. §§ 3.102, 3.304.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a liver disease is reopened, and to this extent, the appeal is granted.

Service connection for posttraumatic stress disorder is granted.


REMAND

I. Service Connection for a Liver Disease

The Board's decision to reopen the claim, entitles the Veteran to a new VA examination.  Shade v. Shinseki.  Therefore, the Veteran must be afforded an additional VA examination in order to determine whether a liver disease is related to his period of active service.

II. Service Connection for a Skin Disease

The Veteran asserts that his skin condition began after returning from Vietnam and has continued since his separation from service.  A VA examination is necessary to determine the nature of the Veteran's current skin condition and whether it is etiologically related to the dermatitis or asteatoisis treated in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, at the May 2012 Board Hearing the Veteran stated that he received treatment for his skin condition from a private physician.  However, the treatment records have not been associated with the claims file.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any medical treatment for a skin condition and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After any additional medical records have been obtained and associated with the claims folder, schedule the Veteran for a VA examination to determine the presence of a skin condition and its relationship to treatment in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should report all current skin disorder(s).  He or she should opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed skin condition is related to dermatitis or asteatosis treated in service or is otherwise related to service. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his skin symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so. 

3.  Schedule the Veteran for a VA examination to determine the current etiology of any liver condition found to be present.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

For all liver diseases shown since approximately 2009, answer the following:

a.  Is it at least as likely as not (a 50 percent probability or greater) that any of the current diagnoses represent a congenital disease as opposed to a congenital defect? 

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

b.  For any congenital disease, the examiner should opine whether the disease (1) clearly and unmistakably existed prior to the Veteran's active service and (2) clearly and unmistakably underwent no permanent increase in severity as a result of active military service.

d.  For any liver condition determined not to be a congenital defect or disease, opine as to whether is it at least as likely as not (at least a 50 percent probability) that any currently diagnosed liver condition was incurred in or is otherwise etiologically related to active military service?

The examiner should provide reasons for these opinions.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons why an opinion would require speculation.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


